Citation Nr: 0028677	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-10 214 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the base of the tongue, claimed as cancer of the 
tongue, lymph nodes and epiglottis, secondary to inservice 
tobacco use and/or nicotine dependence.

2.  Entitlement to service connection for loss of teeth, 
claimed as secondary to squamous cell carcinoma of the base 
of the tongue.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran had honorable active service from December 1961 
to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).

A Travel Board Hearing was held on May 3, 2000, in Denver, 
Colorado, before the undersigned, who is a Veterans Law Judge 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the claim of entitlement to service connection 
for squamous cell carcinoma of the base of the tongue, 
claimed as cancer of the tongue, lymph nodes and epiglottis, 
secondary to inservice tobacco use and/or nicotine 
dependence, has been obtained and developed by the agency of 
original jurisdiction, and VA's obligation to assist the 
veteran in the development of said claim has been satisfied.

2.  The veteran smoked cigarettes for more than 40 years, 
starting at age nine or ten.  He entered active military 
service nine or ten years after having started smoking 
cigarettes, and he continued smoking during his period of 
approximately six-and-a-half years of active military 
service, and also during a period of approximately 25 years 
after service.

3.  A diagnosis of squamous cell carcinoma of the base of the 
tongue was rendered more than 28 years after the veteran's 
discharge from active military service.

4.  Nicotine dependence was never diagnosed during service.

5.  A medical opinion to the effect that the veteran's 
nicotine addiction that was the "probable cause" of the 
diagnosed squamous cell carcinoma had its onset during 
service is not supported by the evidence of record.

6.  The veteran has claimed that he lost his teeth due to the 
diagnosed squamous cell carcinoma of the base of the tongue, 
which is not service-connected.


CONCLUSIONS OF LAW

1.  Service connection for squamous cell carcinoma of the 
base of the tongue, claimed as cancer of the tongue, lymph 
nodes and epiglottis, secondary to tobacco use during service 
and/or nicotine dependence of inservice onset, is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1999).

2.  The claim of entitlement to service connection for loss 
of teeth, claimed as secondary to squamous cell carcinoma of 
the base of the tongue, lacks legal merit or entitlement 
under the law.  38 U.S.C.A. § 5107(a) (West 1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that a person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).  The third requirement 
can be satisfied by a statutory presumption that certain 
diseases that manifest within certain prescribed periods are 
related to service.  Caluza, at 506.

The Court has clarified that the use of the term "well-
grounded" is confined to an evidentiary context in the field 
of veterans' benefits and that, accordingly, where the law 
and not the evidence is dispositive of a case, a claim for VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In such cases, the application 
of the "not well-grounded" phrase would be legally 
imprecise, if not incorrect.  See, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Service connection may be established for a disability if it 
is shown that the disability resulted from disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

For claims for service connection based on effects of tobacco 
products filed on or after June 9, 1998, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during service, except for disability or death from a 
disease or injury which is otherwise shown to have been 
incurred or aggravated during active military service, or 
which became manifest to the requisite degree of disability 
during any applicable presumptive period specified in 
38 U.S.C.A. § 1112 or 1116.  See 38 U.S.C.A. § 1103 (West 
1991, Supp. 1998).

For claims for service connection based on the effects of 
tobacco products filed prior to June 9, 1998, the rules 
described in the following two paragraphs apply.

In VAOPGCPREC 2-93, 58 Fed.Reg. 42,756 (1993), the VA General 
Counsel (VAGC) held that direct service connection may be 
granted if the evidence shows injury or disease resulting 
from tobacco use in service.  Thereafter, in June 1993, VAGC 
clarified that its February 1993 opinion did not mean that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, it means that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection.  VAGC held 
that the claimant must demonstrate that the disability 
resulted from use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.

In VAOPGCPREC 19-97, Fed.Reg. 37,954 (1997), VAGC determined 
that secondary service connection for death or disability 
attributable to tobacco use subsequent to military service 
could be established based on nicotine addiction that had 
arisen in service if the addiction was the proximate cause of 
the death or disability.  That opinion also noted that VA had 
determined that nicotine dependence may be considered to be a 
disease for the purpose of VA disability compensation.

The Board is bound in its decisions by the precedent opinions 
of the chief legal officer of VA.  38 U.S.C.A. § 7104(c) 
(West 1991).  Therefore, the above legal opinions have to be 
taken into consideration in the Board's review of the present 
matters on appeal, especially since there were no VA 
regulations prior to June 1998 addressing the issue of 
service connection for disability or death arising from 
inservice tobacco use and/or nicotine dependence.

In the recent case of Davis v. West, 13 Vet. App. 178, 183-
184 (1999), the Court indicated that, insofar as no VA 
provision exists to assist a veteran in overcoming the 
difficult evidentiary burden in relation to exposure to 
carcinogens ingested by cigarette smoking during service, it 
is the claimant's burden to submit medical evidence of a 
plausible nexus between inservice smoking and a subsequent 
diagnosis of cancer.  Moreover, the fact that there exists -
if it does-  an intercurrent cause, such as the effects of 
post-service smoking, is certainly relevant to the question 
of etiology between inservice smoking and a post-service 
diagnosis of cancer.  In Davis, the Court concluded that the 
veteran did not submit a well grounded claim for secondary 
service connection for lung cancer from smoking, including 
post-service smoking, due to nicotine addiction, "because 
the veteran was never diagnosed with having incurred nicotine 
addiction during service."  Id. 

First Issue
Entitlement to service connection for squamous cell carcinoma 
of
the base of the tongue, claimed as cancer of the tongue, 
lymph nodes and epiglottis, secondary to inservice tobacco 
use and/or nicotine dependence:

In the present case, the record shows that the veteran filed 
his claim for "service connection for cancer of the tongue, 
lymph nodes, and epiglottis, due to smoking cigarettes," in 
July 1997.  Therefore, the provisions of the newly-enacted 
§ 1103 are not applicable to this case.

The veteran's contentions before VA essentially are to the 
effect that he never smoked prior to service, that he became 
addicted to smoking during service, that he continued smoking 
until 1993, and that he believes that the cancer that was 
diagnosed in February 1997 is causally related to service, 
either because it is directly linked to the inservice 
smoking, or because it is secondary to the nicotine 
dependence that he claims he developed during service.  In 
this regard, it is noted that the veteran indicated, in a 
"tobacco use questionnaire" that he filled out and signed 
in August 1997, that his use of cigarettes prior to service 
was "none," that he smoked one-and-a-half packs of 
cigarettes per day during service, and that he smoked two 
packs of cigarettes per day after service, for almost 20 
years.

The medical evidence in the file confirms the fact that the 
veteran was diagnosed with squamous cell carcinoma of the 
left base of the tongue in February 1997, and that the 
medical treatment for this condition included a left radical 
neck dissection, a tracheostomy, and a transpharyngeal 
resection of a base of the tongue carcinoma.

The evidence in the file that was produced prior to the 
veteran's filing of his present claim for service connection 
for the diagnosed cancer contradicts the veteran's current 
allegations that he never smoked prior to service.  In this 
regard, it is noted that, according to a February 1997 
private medical record, the veteran reported a 40-year 
history ("since age 10") of smoking one-half packs of 
cigarettes per day.  He also said, according to a March 1997 
private medical record, that he "quit smoking approximately 
four years ago," and that "[h]e has smoked on and off since 
he was about nine years old."  Additionally, according to a 
May 1997 private medical record, the veteran had "a history 
of smoking for 46 years, one-half pack per day," which the 
Board notes means that, since the veteran was a 54-year old 
individual in May 1997, he started smoking approximately in 
1951, at age eight or nine.

In support of his claim for service connection for squamous 
cell carcinoma of the base of the tongue, claimed as 
secondary to inservice tobacco use and/or nicotine 
dependence, the veteran submitted, prior to the November 1997 
denial of his claim, the following statement from his private 
physician, dated in September 1997:

[The veteran] has undergone treatment for 
squamous cell carcinoma of the base of 
the tongue.  The [veteran] quit smoking 
four years prior to the cancer being 
diagnosed.

In my best judgment, the most likely 
cause of his cancer was in fact, tobacco 
usage.

In December 1997, shortly after his claim had been denied, 
the veteran submitted the following statement, dated in 
December 1997, from the same private physician who subscribed 
the above medical opinion:

[The veteran] has been treated for a 
squamous cell carcinoma of the base of 
the tongue.  He smoked cigarettes from 
1962-1993, averaging one pack per day 
during this time period.  The [veteran] 
has never been a heavy user of alcohol.

Given these facts and the known etiologic 
relationship between cigarette smoking 
and squamous cell cancer, it is my 
opinion that his cancer was most likely 
due to smoking.

The denial of service connection having been confirmed by the 
RO in a February 1998 Supplemental Statement of the Case, the 
veteran then submitted the following third statement from the 
above private physician, dated in November 1998:

I have treated [the veteran] for almost 
two years now for a squamous cell 
carcinoma of the base of [his] tongue.  
[The veteran] has informed me that he 
began smoking while in the military 
subsequent to his induction at age 17.  
He smoked approximately 1 1/2 packs per day 
and tried on several occasions to try to 
quit smoking.  He was finally successful 
in quitting in 1992.

In my opinion, [the veteran] was addicted 
to nicotine.  I believe that this 
nicotine addiction began while he was in 
the military.  I believe that this 
nicotine addiction was the probable cause 
of his cancer.

At the above mentioned travel board hearing, the veteran 
stated, in essence, that he did not smoke cigarettes prior to 
service, that he started smoking approximately in 1962, that 
he continued smoking throughout service, and that his private 
physician was of the opinion that his diagnosed cancer could 
have been caused by his inservice smoking.

This claim is well grounded because the veteran has alleged 
that he smoked cigarettes during service (an allegation that 
is deemed credible, and is thus accepted, for well-grounding 
purposes), there is a diagnosis of the claimed disability in 
the file, and a physician has provided an opinion supporting 
the veteran's contentions on appeal.  Since the claim is well 
grounded, VA has the duty to assist the veteran in developing 
his claim.  The Board finds that all evidence necessary for 
an equitable disposition of this appeal has been obtained and 
developed by the agency of original jurisdiction, and that 
VA's obligation to assist the veteran in the development of 
his claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a)), has been satisfied.  It 
is now incumbent upon the Board to weigh the evidence in the 
file and make a determination as to whether the evidence 
favors, or is against, the veteran's claim for service 
connection.

The veteran's allegation that he smoked cigarettes during 
service is accepted as credible, taking into account his 
well-know history of more than 40 years of daily cigarette 
smoking and his contention that cigarettes were freely 
available to servicemembers during the time when he served on 
active duty.  However, his allegation that he never smoked 
prior to service and that he developed nicotine addiction 
during and as a result of service is not supported by the 
record, which shows that he told the private physicians who 
were treating him for the diagnosed cancer in 1997 that he 
had been smoking one-and-a-half packs of cigarettes, on a 
daily basis, since he was nine or ten years old, that is, for 
a period of approximately nine to ten years prior to 
enlistment.

In addition to his pre-service nine or ten-year history of 
tobacco use, the record shows that the veteran smoked, also 
on a daily basis, for approximately 25 years after his 1968 
discharge, and that the cancer diagnosis was not rendered 
until 1997, approximately four years after quitting and more 
than 28 years after his separation from active service.  (It 
must be noted at this time that the veteran said, in his 
tobacco use questionnaire of August 1997, that his inservice 
smoking was for a period of 13 years, from 1963 to 1976, and 
that his post-service smoking was for a period of 
approximately 17 years, from 1976 to 1993.  This is 
incorrect.  The record shows that the veteran was discharged 
from active duty in November 1974, after being on 
unauthorized absence (AWOL) for 1,802 days, and that this 
fact was considered in a June 1980 administrative decision by 
the New York, New York RO, which concluded that, while the 
1974 discharge had been upgraded to "under honorable 
conditions" on the basis of his being a combat veteran, the 
veteran was entitled to VA benefits only between December 
1961 and May 1968, due to the fact that his "conduct ... 
during his [1968-1974] period of service would have 
constituted willful and persistent  misconduct at the time of 
[his 1974] discharge.")

The veteran's pre and post-service history of daily smoking 
is an intercurrent cause which, as noted by the Court in 
Davis, is certainly relevant to the question of etiology 
between inservice smoking and the post-service diagnosis of 
cancer.

The medical opinions from the veteran's private physician 
are, as indicated earlier, sufficient to render his claim 
well grounded, that is, plausible.  However, these opinions, 
particularly the most recent one, in which a nexus opinion 
was rendered, are not sufficient in the present case to 
incline the balance in favor of the veteran's claim, as they 
evidently did not include consideration of the fact that the 
veteran's inservice smoking was a continuation of a pattern 
that had started approximately a decade earlier.  Statements 
made by the veteran in a disinterested context, that is, not 
in association with the pursuit of a claim for benefits, are 
deemed highly probative.  Also, the private physician's nexus 
opinion fails to explain its rationale, especially since it 
is shown that the veteran's inservice smoking represented 
only a minor portion of his total lifetime smoking.  The 
veteran smoked for almost a decade prior to service, then he 
smoked for less than seven years during service, and 
thereafter for approximately 25 years after service, 
receiving a cancer diagnosis several years after quitting 
smoking.

Not only was the cancer diagnosis rendered more than a 
quarter of a century after service, but the Board notes that 
nicotine dependence was never diagnosed during service.  
Thus, the Board finds that the medical opinion to the effect 
that the veteran's nicotine addiction that was the "probable 
cause" of the diagnosed squamous cell carcinoma had its 
onset during service is not adequately supported by the 
evidence of record.

In view of the above, the Board concludes that service 
connection for squamous cell carcinoma of the base of the 
tongue, claimed as secondary to tobacco use during service 
and/or nicotine dependence of inservice onset, is not 
warranted.

Second Issue
Entitlement to service connection for loss of teeth, claimed 
as secondary to squamous cell carcinoma of the base of the 
tongue:

The veteran claims that he lost his teeth due to his 
diagnosed cancer of the tongue and that, since he believes 
that the cancer is etiologically related to service, his loss 
of teeth should also be service-connected.

The Board notes that the veteran is essentially requesting 
secondary service connection, in that he is claiming that a 
current disability is proximately due to or the result of a 
disability that he believes should be service-connected.  
However, as noted above, service connection for squamous cell 
carcinoma of the base of the tongue, claimed as secondary to 
inservice tobacco use and/or nicotine dependence, is not 
warranted.  Therefore, the veteran's claim for secondary 
service connection for loss of teeth lacks legal merit or 
entitlement under the law, as the law does not provide for 
the granting of service connection secondary to a nonservice-
connected disability.  As such, the claim has failed, and 
must be denied.



CONTINUED ON THE NEXT PAGE

ORDER

1.  Service connection for squamous cell carcinoma of the 
base of the tongue, claimed as cancer of the tongue, lymph 
nodes and epiglottis, secondary to inservice tobacco use 
and/or nicotine dependence, is denied.

2.  Service connection for loss of teeth, claimed as 
secondary to squamous cell carcinoma of the base of the 
tongue, is denied.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

